Case 1:20-cv-23975-DPG Document 1-1 Entered on FLSD Docket 09/29/2020 Page 1 of 4

Exhibit A”
‘20-Cy-23975-DPG Document 1-1 Entered on FLSD Docket 09/29/2020 Page 2 of 4
Filing #1119551 19 08/18/2026 09:24:10

E-Filed 09: AM

IN THE CIRCUIT COURT OF THE
11° JUDICIAL CIRCUIT IN AND FOR
MIAMI-DADE COUNTY, FLORIDA

 

CASE NO,
SANDRA VAZQUEZ,
Plaintiff,
v.
HOME DEPOT U.S.A., INC.
Defendant.
COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, SANDRA VAZQUEZ, by and through her undersigned counsel, hereby sues

Defendant, HOME DEPOT U.S.A., INC. (‘HOME DEPOT”), and alleges:

PARTIES, JURISDICTION, AND VENUE
1. This is an action for damages in excess of Thirty Thousand ($30,000.00) Dollars.
2. Venue is proper in Miami-Dade County, Florida.
3. At all times material hereto, the Plaintiff was and still is a resident of Miami-Dade

County, Florida and is otherwise sui juris.

4, At all times material hereto, Defendant, HOME DEPOT, a Foreign Corporation, was
authorized to do business in the State of Florida and doing business in Miami-Dade County, Florida.

5. At all times material hereto, HOME DEPOT owned, operated, maintained and/or
controlled the premises located at 11305 S.W. 40th St., Miami, Florida (the “Premises”).

6. On July 20, 2019, the Plaintiff was a business invitee at the Premises when she
encountered a foreign substance on the floor causing her to fall and suffer injuries to her body and

extremities due to the negligent manner in which the premise was maintained by the Defendant.
Case 1:20-cv-23975-DPG Document 1-1 Entered on FLSD Docket 09/29/2020 Page 3 of 4

Page 2 of 3

The negligent condition was known to or created by HOME DEPOT, or had existed for a sufficient

length of time so HOME DEPOT should have known of it.

7. Plaintiff re-alleges and readopts paragraphs one (1) through six (6) as if and as though
fully set forth herein.
8. At all times material hereto, HOME DEPOT owed a duty to the Plaintiff to exercise
reasonable care and to keep its premises in a reasonably safe condition for the safety of the public.
9. Notwithstanding said duty, HOME DEPOT breached the duty to maintain the
premises in a reasonably safe condition by committing one or more of the following acts or omissions:
a. Defendant, allowed a dangerous and defective condition to be created and\or to
remain, to wit: a transitory substance on the floor that created a slip and fall hazard,
and which was there for such a length of time that the Defendant knew or should have
known that such condition existed;
b. Defendant failed to warn Plaintiff of the dangerous condition;
c. Defendant failed to inspect the subject area with reasonable frequency, when a
reasonable inspection would have revealed the dangerous condition;
d. Defendant failed to take appropriate measures to remedy the dangerous condition;
e. The Defendant failed to implement proper safety measures to prevent injury to the
Plaintiff, including but not limited to failing to provide sufficient floor inspection
and/or cleaning policies in and for the walking areas;
f. Defendant could reasonably anticipate that the dangerous condition would arise

because it occurred with regularity,
Case 1:20-cv-23975-DPG Document 1-1 Entered on FLSD Docket 09/29/2020 Page 4 of 4

Page 3 of 3

10. As a direct and proximate result of the negligence of the Defendant, HOME
DEPOT, the Plaintiff suffered bodily injury and resulting pain and suffering, disability,
disfigurement, mental anguish, loss of the capacity for the enjoyment of life, expense and
hospitalization, medical and nursing care treatment, loss of earnings, loss of ability to earn money
and/or aggravation of a previously existing condition. These losses are either permanent or
continuing in nature and the Plaintiff will suffer the losses and impairment in the future.

WHEREFORE, the Plaintiff, SANDRA VAZQUEZ, demands judgment against the
Defendant, HOME DEPOT, in excess of thirty thousand dollars ($30,000.00), plus costs allowed by
law, and demands a trial by jury on all issues so triable.

JOSE M. FRANCISCO, P.A.
Attorneys for Plaintiff

8660 W. Flagler Street

Suite 100

Miami, FL 33144

Tel: (305) 649-2213 Ext. 1015

Email: litigationattorney1(@jmflawyers.com
litigationsec! @jmflawyers.com

 

By: _/s/ Nicholas A. DeMahy
NICHOLAS A. DEMAHY
Florida Bar No.: 123790
